--------------------------------------------------------------------------------

EXHIBIT 10.1
   
CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is made and entered into as of
April 1, 2012, by and between GAME PLAN HOLDINGS, INC., a Nevada corporation
(hereinafter referred to as the "Company")  and CHRISTINA MABANTA-HAZZARD, an
individual (hereinafter referred to as "Consultant") (collectively, the
“Parties”).


RECITALS


WHEREAS, Consultant has training and experience pertaining to business
management, accounting and bookkeeping; and


WHEREAS, the Company desires to use Consultant’s experience and training to
assist with various projects.


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:


1. 
CONSULTING SERVICES



Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by Consultant hereunder (the
"Consulting Services).


2. 
TERM OF AGREEMENT



This Agreement shall be in full force and effect commencing upon the date hereof
and Consultant’s services to the Company shall be “at-will,” terminable by
either party at any time and for any reason or no reason.


3. 
TIME DEVOTED BY CONSULTANT



It is anticipated that Consultant shall spend as much time as deemed necessary
by the Consultant in order to perform the obligations of Consultant hereunder.
The Company understands that this amount of time may vary and that Consultant
may perform Consulting Services for other companies so long as such companies
are not in direct competition with the business and products of the Company.


4.
PLACE WHERE SERVICES WILL BE PERFORMED



Consultant will perform most services in accordance with this Agreement at
Consultant's offices. In addition, Consultant will perform services on the
telephone and at such other place(s) as necessary to perform these services in
accordance with this Agreement.


5. 
COMPENSATION TO CONSULTANT



Consultant's compensation for the Consulting Services shall be as set forth in
Exhibit B attached hereto and incorporated herein by this reference.
   
 
1

--------------------------------------------------------------------------------

 
 

6. 
INDEPENDENT CONTRACTOR



Both the Company and Consultant agree that Consultant will act as an independent
contractor in the performance of her duties under this Agreement. Nothing
contained in this Agreement shall be construed to imply that Consultant, or any
employee, agent or other authorized representative of Consultant, is a partner,
joint venturer, agent, officer or employee of Company.


7. 
CONFIDENTIAL INFORMATION



Consultant acknowledges that he will have access to proprietary information
regarding the Company’s business and agrees to keep all such information secret
and confidential and not to use or disclose any such information to any
individual or organization without the Company’s prior written consent. It is
hereby agreed that from time to time Consultant and the Company may designate
certain disclosed information as confidential for purposes of this Agreement.


8. 
COVENANTS OF CONSULTANT



Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will:


(a)    Comply with all federal and state laws;


(b)    Not make any representations other than those authorized by the Company;
and


(c)    Not publish, circulate or otherwise use any materials other than
materials provided by or otherwise approved by the Company.


9. 
MISCELLANEOUS



(a)    In the event of a dispute related to or arising from the terms of this
Agreement: (i) such dispute shall be resolved before the American Arbitration
Association in Las Vegas, Nevada and (ii) the prevailing party shall be entitled
to all attorneys’ fees and costs.


(b)    This Agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest. This Agreement shall not be
assignable by either party hereto without the prior written consent of the
other.


(c)    This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(d)    This Agreement shall be construed and interpreted in accordance with and
governed by the laws of the State of Nevada.


(e)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver.
   
 
2

--------------------------------------------------------------------------------

 
  
(f)    If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable.  This Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.


(g)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
   

GAME PLAN HOLDINGS, INC. CHRISTINA MABANTA-HAZZARD    
/s/Charles Hazzard
By: Charles Hazzard
Its: CEO
/s/ Christina Mabanta-Hazzard

 
 

 
                                                                                   
 
3

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES




Consultant shall perform the following services pursuant to the terms of this
Agreement:


(1)    Holding the position of Chief Financial and Accounting Officer and
associated services, including but not limited to:


(a)    advising on and assisting in the bookkeeping, accounting and related
processes;


(b)    managing and approving proposed accounting procedures and policies; and


(c)    developing and managing the accounting process, including ensuring
compliance with federal and state securities and accounting regulations and
policies; and


The above services will be further defined and delineated by the Company’s board
of directors from time to time as necessary.
   
 
4

--------------------------------------------------------------------------------

 

EXHIBIT B
TERMS OF COMPENSATION
 

Consultant’s compensation hereunder shall be as follows:


1.   Consulting Fees.  A monthly fee of $2,500 shall be paid to Consultant on
the first day of each month in the form of restricted common stock of the
Company. The number of shares of common stock shall be determined based on the
weighted average closing price of the Company’s common stock for the five
trading days preceding the first of each month.  The Company shall deliver to
Consultant a stock certificate for accrued stock every six months.










 





 
 
 
 
5

--------------------------------------------------------------------------------